EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
		Please see Examiner’s Amendment in the Notice of Allowance mailed on 04/15/2022. This document does not negate the amendments made on the mentioned Examiner’s Amendment. The amendments are not repeated below but still stand.


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The following amendments are an addition to the amendments made in the Notice of Allowance mailed on 04/15/2022 as mentioned above. 

Authorization for this examiner’s amendment was given in an interview with Lana Kuchinski on 07/12/2022.

The application has been amended as follows: 
10. (Currently Amended) The drilling system of claim 9, wherein responsive to the processor modifying the representation of the wellbore path to generate an actual trajectory, the program further causes the processor to: 
modify the first set of parameters, based on data received from the survey, to generate a second set of parameters; and
generate the actual trajectory of the wellbore path in the first section of the earth model by applying the second set of parameters.


12. (Currently Amended) The drilling system of claim 11 further comprising: 
a display device coupled to the computer system; and
wherein the program further causes the processor to render for display on the display device, the actual trajectory of the wellbore path in the first section of the earth model and the second future wellbore path in the second section of the earth model.


Reasons for Allowance
Claims 1-6, 9-15 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Kykstra et al. (WO 2016108897 A1) but does not read on all of the limitations of claims 1, 9 and 17. 
In regards to claim 1, Kykstra teaches a computer-implemented method of modeling a wellbore path in an earth model, the method comprising: receiving, from an electronic drilling recorder (EDR) (measurement device processor 34 and information handling system 36; Fig. 1A, pp[0017]-[0018]) coupled to a bottom hole assembly (BHA) (BHA comprising logging device 8, sub 10 and rill bit 14; Fig. 1a, pp[0015])) of a drilling rig (4; Fig. 1a)), a set of BHA data (pp[0017]), and a set of operating parameters data (pp[0018] and [0029]);
 receiving a set of rock formation data (pp[0029]); 
generating, by a computer system (38; Fig. 1a, pp[0036]), a representation of a wellbore path (Fig. 5a) in a first section (94) of the earth model (Fig.5a), by assessing the set of BHA data, the set of operating parameters data, the set of rock formation data, and a first set of parameters quantifying walk (pp[0029]); 
modifying (pp[0029]), by the computer system and based on data received from a survey (78; Fig. 2) corresponding to the first section of the earth model, the first set of parameters to generate a second set of parameters (pp[0031]); and 
generating (pp[0031]), by the computer system, a future wellbore path in a second section  (96, 98; Fig. 5b, pp[0036]) of the earth model by applying the second set of parameters (pp[0036]).
However, Kykstra is silent regarding generating, by a computer system, a representation of a wellbore path in a first section of the earth model, by assessing a first set of parameters quantifying bit steerability, coefficient of friction, and overgauge borehole information.
It would not be obvious to one of ordinary skill in the art to modify Kykstra with the above limitation because there is no teaching of the abovementioned parameters in the art where creating a first section of a wellbore path in an earth model includes assessing a first set of parameters quantifying bit steerability, coefficient of friction, and overgauge borehole information.
	Therefore, claims 1 is allowable over Kykstra.
Claims 9 and 17 are also allowable for similar reasons as claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676